Title: From George Washington to Alexander Hamilton, 29 October 1795
From: Washington, George
To: Hamilton, Alexander


          
            (Private)
            My dear Sir,
            Philadelphia 29th Oct. 1795.
          
          Two or three days ago I wrote you a few lines in haste, and promised one more lengthy when I was more at leisure. for this purpose I am now seated.
          The letters from young Fayette and Mr Frestal; my letter to Mr Cabot; and his answer (all of which are herewith enclosed for your perusal—mine in the rough state it was first drawn—and to be returned when read) will give you a full view of what I have already done in this affair, up to the present moment. I have, unavailingly, owing to accidents, been endeavouring through indirect means, to learn Mr Adets sentiments relative to the coming

over of this young gentleman—But if you, after the information now given; and the reiterated assurance of what I have expressed in my letter to Mr Cabot, and which I authorise you to repeat to him again, in the very strongest terms you can conceive, should be of opinion that I ought to go further at this time, I will do so at all events: for to be in the place of a father and friend to him I am resolved, under any circumstances. If therefore, as I have just said, you should think that good would come from it, or even consolation flow therefrom to young Fayette and his Tutor; I pray you to send them hither incog., without delay, that some plan may be fixed upon: in settling of which, I pray you to give me your ideas of that which shall appear most eligable either by them, or previous to their arrival here.
          Other matters which I have to communicate, shall become the subject of another letter. I am ever—and affectionately Yours
          
            Go: Washington
          
        